Citation Nr: 0735752	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-26 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for arthritis. 

4.  Entitlement to compensation under38 U.S.C.A. § 1151 for 
cervical myelopathy with loss of use of both upper 
extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1969 to February 1970.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2005, the veteran indicated that he desired a Travel 
Board hearing.  In September 2005, he canceled that request 
but requested a hearing with a DRO at the regional office.  
That hearing was held in December 2005.  Thereafter,  in 
August 2006 correspondence, the veteran's representative 
indicated that the veteran desired either a videoconference 
hearing or a Travel Board hearing, depending on which would 
be scheduled at an earlier date.  Inasmuch as video 
conference or Travel Board hearings are scheduled by the RO, 
this case must be returned to the RO to arrange for the 
appropriate hearing. 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2007).

In light of the foregoing, the case is remanded to the RO for 
the following:

The RO should notify the veteran as to 
whether a video conference or Travel Board 
hearing would be scheduled at an earlier 
date, ask the veteran to clarify whether he 
desires a video conference hearing or a 
Travel Board hearing, and then schedule the 
veteran for the appropriate hearing before a 
Veteran's Law Judge.  After the hearing is 
conducted, the case should be returned to the 
Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


